DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Invention I, Species XIV (Figures 12A-12B), and Sub-Species I (Figures 13A-13B) and claims 1-8 in the reply filed on 12/02/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 AND 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beye et al. (Pub. No. US 2014/0196314).With respect to claims 1-5 and 7-8,  Beye et al. discloses a lace-receiving assembly (spacer textile material, see figures 1-14) comprising: a substrate (first layer, 210, 310, 610, etc.) having a first surface and a second surface opposite the first surface; a first sheet (second layer 220, 320, 620, etc.) having a third surface and a fourth surface opposite the third surface, the third surface bonded (channels of a spacer textile material may be bounded by portions of the first layer and the second layer that are in direct contact) to the first surface to define a channel (sections of the first layer and the second layer may be joined or fused to form one or more channels, 360, etc.) extending between the substrate and the first sheet; and a lace guide defined within the channel (one or more welds could be used to join the first layer and the second layer such that adjacent welds form the walls of one or more channels, opening created by channel 360); wherein the first sheet includes a material selected from a group consisting of a hot melt adhesive (radio .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beye et al. in view of Seamarks et al. (US 8,881,430). Beye et al. discloses all the limitations of the claims except for further comprising a fourth sheet having a seventh surface and an eighth surface, the seventh surface bonded to the .
	With respect to claim 6, the combination of Beye et al. and Seamarks et al. discloses a fourth sheet (layer 130 of the upper of Seamarks et al.) having a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are lace-receiving assemblies analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/15/2021